DETAILED ACTION
This action is in response to the amendments filed on Nov. 1st, 2021. A summary of this action:
Claims 1, 4-17, 19, 25-28 have been presented for examination.
Claims 1, 12, 14, 19 have been amended
Claims 2-3, 18, 20-24 have been cancelled, or were previously cancelled
Claims 25-28 are newly added
Claims 1, 4-17, 19, 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-12, 14-17, 19, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, in view of Huang et al., “Design and optimization of spherical lens antennas including practical feed models”, 2011 and in further view of Campbell et al., “Advanced Gradient-index Lens Design Tools to Maximize System Performance and Reduce SWaP”, May 2016 
Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, in view of Huang et al., “Design and optimization of spherical lens antennas including practical feed models”, 2011 and in further view of Campbell et al., “Advanced Gradient-index Lens Design Tools to Maximize System Performance and Reduce SWaP”, May 2016 and in further view of Weib, “Digital Antennas”, 2009, NATO
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, in view of Huang et al., “Design and optimization of spherical lens antennas including practical feed models”, 2011.
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the § 112(a) and § 112(b) Rejections
	In light of the applicant’s cancellation of these claims, the rejection is withdrawn.
	A new grounds of rejection under both § 112(a) and § 112(b) is presented below as necessitated by amendment.

Regarding the § 103 Rejection
	The rejection is maintained, and has been updated below as necessitated by amendment. 

	The applicant submits (Remarks, pages 10-11):
On pages 16 of the Office Action the Examiner admits that Karki does not explicitly teach "the processing device then computes a current cost vector based on the far-field distribution and the near-field distribution for the current candidate lens antenna to maximize aperture efficiency." On page 17 of the Office Action the Examiner cites Huang as teaching these features. However, Applicant respectfully submits that the current cost vector computed to maximize aperture efficiency recited by Huang is not expressly or impliedly disclosed as maximizing aperture efficiency for a range of beam steering angles. Instead, the of Huang are disclosed only for the Ku and Ka bands, as stated on page 359, paragraph 3 of Huang. Additionally, page 361, FIG. 4 of Huang only disclosed the aperture efficiency over the diameter of a lens. In contrast, the present claims require specifically maximizing aperture efficiency for a range of beam steering angles.

	The applicant’s arguments are not persuasive.
	See the rejection, page 13: the cited § 1.3 of Karki teaches: “All requirements must be met for each beam steering angle”, i.e. the system of the combination of the prior art would have optimized the design, including the aperture efficiency, “for each beam steering angle”
	Or in other words: Huang provides the optimization objective of the “aperture efficiency”, i.e. to “"maximize the gain and aperture efficiency" – taken in combination with Karki, this is “for each beam steering angle” as “All requirements must be met for each beam steering angle”. 
	See the rejection below for clarity.

The applicant submits (Remarks, pages 10-11):
Second, Applicant further asserts that the proposed combination of Karki and Huang is improper and that one skilled in the art would not be motivated to combine Karki and Huang, as doing so would change the principle of operation of Karki. By way of example, the Office Action cites to section 4.3 of Karki as allegedly disclosing a near-field-to-far-field calculator module configured to compute a far-field distribution and further contends that Huang, in combination with Karki, discloses "the processing device then computes a current cost vector based on the far-field distribution and the near-field distribution for the current candidate lens antenna to maximize aperture efficiency for a range of beam steering angles, and the processing device then determines if the current cost vector is compliant with the lens antenna design constraints". See Office Action at 14-15 and 17. Applicant respectfully disagrees at least because the entirety of Karki is directed toward lens shaped as elliptical, hemispherical, hyperbolic, or similar shapes, and not spherical lens antenna, which the entirety of Huang is dedicated to. See Karki, Page 15, first paragraph, and Huang, Page 1, first paragraph. Specifically, Karki is silent as to any spherical leans antenna, and Huang discloses the design and optimization of spherical lens antennas, only using a hemispherical lens antenna as a comparison for the results. As a result, even assuming that Huang teaches the alleged features, which Applicant does not admit, there would be no reason for one skilled in the art to combine the two references, as Karki is directed toward developing lenses exclusive of spherical lenses and Huang is concerned only with the design of spherical lenses. Neither reference provides any indication that the insights for one type of lens would apply to the other, as they were never considered in their independent developments. In view of the above, the rejection of claim 1 of the present application is improper and must be withdrawn. 

	This is not persuasive. 
	See MPEP § 2143.01: The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.
	The applicant’s argument is, at is core, that: “Karki is directed toward lens shaped as elliptical, hemispherical, hyperbolic, or similar shapes, and not spherical lens antenna, which the entirety of Huang is dedicated to spherical lens...”
already teaching a variety of lens designs as per the argument. To add another lens designs to this mix does not “change the principle of operation” of the Karki reference, it merely supplements it.
See Karki, page 9, “(i): Lens with conventional collimating surface such as hemispherical, elliptical, hyperbolical etc. is termed as canonical” – so clearly, this is just merely part of the “Canonical” category of lens, i.e. “hemispherical” is, as stated in Karki, structurally similar enough to be grouped into the same category of lens antennas. See Huang’s abstract: “hemispherical lens antenna”. 
 Then see Karki, § 3.1, ¶ 1: “The ILA can be of any canonical shape (e.g. elliptical, hemispherical, hyperbolical, etc.) depending on requirements [52].”.
Clearly, as stated in Karki the use of a “hemispherical antenna” is disclosed, and Huang then discloses the use of a “hemispherical antenna”.

The applicant’s argument fail to address the actual teachings of these references, and they mis-characterize the Huang reference to something that clearly, it is not: i.e. the arguments omit, for the sake of argument, Huang’s modifying “hemi-“ to the word “spherical” for purely the sake of a meritless argument. 

Furthermore: a circle is an example of an ellipse, just as a square is an example of rectangle. The shape difference clearly of these antennas are not enough to “require a substantial reconstruction and redesign” as per the MPEP, and as per Karki, i.e. Karki already 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-17, 19, 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 is treated as representative, the other independent claims recite similar subject matter and are rejected under a similar rationale. 
Claim 1 recites, in part: 
the processing device further having a near-field-to-far-field calculator module configured to compute a far-field distribution based on the near-field distribution, and the processing device then computes a current cost vector based on the far-field distribution and the near-field distribution for the current candidate lens antenna to maximize aperture efficiency for a range of beam steering angles, and the processing device then determines if the current cost vector is compliant with the lens antenna design constraints;

The newly added limitation in this claim of “for a range of beam steering angles” lacks written description support.
See ¶ 14 in the specification: “This lens design and method produce lenses that provide better focusing capability with higher aperture efficiency at closer focal points across a wider range of incident field angles or, equivalently, for a wider range of beam steering angles, with less mass and volume than existing homogeneous or gradient-index lenses.”
See ¶ 46 in the specification: “The behavior of the candidate lens design, step 106, 112, is quantified and summarized into one or more numbers, such as gain, aperture efficiency, or focusing performance at one or 20 more frequencies or scan angles, the worst gain at any scan angle, or the average energy lost to absorption...”
The specification, including the citations above, fail to provide sufficient support such that a skilled person would have recognized the presently claimed invention from the disclosure.
Instead, what the specification conveys:
a processing device having an input device configured to receive lens antenna design constraints, wherein the lens antenna is for a plurality of beam steering angles;
the processing device further having a near-field-to-far-field calculator module configured to compute a far-field distribution based on the near-field distribution, and the processing device then computes a current cost vector based on the far-field distribution and the near-field distribution for the current candidate lens antenna to maximize aperture efficiency at a beam steering angle of the plurality of beam steering angles, and the processing device then determines if the current cost vector is compliant with the lens antenna design constraints;
At most, the disclosure merely conveys that this method may be used to produce a lens for beam steering with a plurality of beam steering angles – this fails to support the specific recite in the claim as currently recited.

Regarding Claim 25.
Claim 25 recites: 
	The system of claim 1, wherein the lens antenna design constraints the current cost vector is determined or not determined to be compliant with is an optimal trade- off of on-axis aperture efficiency and off-axis aperture efficiency. 
See ¶ 100 in the instant specification: “After repeatedly running the optimization loop, the individual designs from each optimization run are compared to determine which ones represent the best trade-off between on-15 axis aperture efficiency and off-axis aperture efficiency”
it is not clearly supported that it is the disclosed embodiment, i.e. the specification does not support the present narrow scope of claim 25, it merely supports a much broader scope than what is presently claimed.

	Or in other words, the specification ¶ 100 conveys merely that this claim should recite:
The system of claim 1, wherein a plurality of lens antenna designs are determined using the system of claim 1, wherein the method further comprises comparing the plurality of lens antenna designs determined based on an on-axis aperture efficiency and an off-axis aperture efficiency 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
optimal trade- off" in claim 25 is a relative term which renders the claim indefinite.  The term "optimal tradeoff" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
See ¶ 100 in the instant specification: “After repeatedly running the optimization loop, the individual designs from each optimization run are compared to determine which ones represent the best trade-off between on-15 axis aperture efficiency and off-axis aperture efficiency”
To be clear: What is the “optimal trade-off”? What is the “trade-off” that is “best”? A skilled person would not know what the scope of this is, i.e. how this is limited.
Instead, they would left to use their own subjective standard for what the “optimal”/”best” “trade-off” is, i.e. whatever they think is this. This fails to meaningfully define the metes and bounds of the claim as the subjective opinion of the person reading this claim results in a vague and nebulous claim scope, and there is no standard set forth in the specification to ascertain what this is limited to.

Or in other words, the specification ¶ 100 conveys merely that this claim should recite:
The system of claim 1, wherein a plurality of lens antenna designs are determined using the system of claim 1, wherein the method further comprises comparing the plurality of lens antenna designs determined based on an on-axis aperture efficiency and an off-axis aperture efficiency 

In addition, claim 25 also states: “wherein the lens antenna design constraints the current cost vector” – this is modifying two separate limitations in claim 1. It is unclear which limitation is actually being recited, i.e. is this modifying the step: “ and the processing device then determines if the current cost vector is compliant with the lens antenna design constraints;”, and if so – is this modifying the determination, i.e. the determination is based upon what is recited in claim 25, or is this modifying “the antenna lens design constraints” or is this modifying the “current cost vector”?
The scope of claim 25 is indefinite – it is unclear what feature in claim 1 is actually being modifying – there are a range of reasonable possibilities such as stated above, and as to which one is the intended one is indefinite. 
The Examiner infers that this was intended to modify the step such that “determines if the current cost vector is compliant...and in addition determine if the current cost vector is compliant with an optimal trade-off...” 
In light of the rejections under § 112 above, this limitation is interpreted in light of ¶ 100 to have been intended to be:
The system of claim 1, wherein a plurality of lens antenna designs are determined using the system of claim 1, wherein the method further comprises comparing the plurality of lens antenna designs determined based on an on-axis aperture efficiency and an off-axis aperture efficiency 
	But limitations are not read in from the specification. And clearly, this is not what the claim recites – instead, it is what the specification conveys this claim should be, not what it is. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 14-17, 19, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, in view of Huang et al., “Design and optimization of spherical lens antennas including practical feed models”, 2011 and in further view of Campbell et al., “Advanced Gradient-index Lens Design Tools to Maximize System Performance and Reduce SWaP”, May 2016 


Regarding Claim 1
Karki teaches: 
A system configured to design a lens antenna, comprising: (Karki, abstract teaches a system for designing/optimizing a “lens antenna” based on a “ray-tracing program” [computer-implemented method])
a processing device having an input device configured to receive lens antenna design constraints; (Karki, section 5.4, on page 58 teaches that the method finds “the optimum values of lens parameters [of a lens design] to achieve given targets [example of constraints] described in section 1.3”, for an example see page 42 tables 5-6 which show the “lens parameters” from the system and the corresponding “characteristics” for each respective lens design, for more clarification see section 1.3 which contains the “detailed requirements” in “table 1” in which “All requirements must be met for each beam steering angle”, e.g. a “minimum” “beam scan range” is an example of a constraint input/received by the system)
    PNG
    media_image1.png
    340
    902
    media_image1.png
    Greyscale

	the processing device having an optimizer module configured to generate a current candidate lens antenna based on the lens antenna design constraints (Karki, as cited above, teaches optimizing the lens design subject to the constraints, e.g. see two resulting optimized designs in table 5 on page 42,. also see section 5.8 which summarizes the chapter as “In this chapter, the relation between the lens parameters and characteristics was established and two in regards to the limitation “prior candidate lens antenna cost vectors”  this is part of optimization, and see Huang as relied upon below for the specific optimization technique which uses prior cost vectors for new iterations)...

	the processing device having a ray tracer module configured to conduct ray tracing based on the lens antenna design constraints by generating rays for the current candidate lens antenna, wherein the ray tracing is applied to microwave frequencies (Karki, abstract, teaches using a “ray tracing program” to “design an antenna demonstrating desired performance” – see section 4.3 for details – this includes generating “rays” for the antenna as part of the “ray tracing” and see section 7.2 ¶ 1 which describes that “Electromagnetic  field of an antenna is mainly divided into three regions: reactive near-field region, radiative Near-field region and far-field region…”, i.e. the “field outside the lens surface” is not far-field, i.e. it is/includes the “near-field” regions – for the microwave frequencies see the citations above and also see Karki, table 1 teaches the antennas operate from 71 GHz to 76 GHz, this is a microwave frequency, and see Karki, as cited above, which teaches designing the lens antenna in this freq. range using ray-tracing, i.e. ray tracing is applied to microwave frequencies – in other words, this is a ray-tracing program for antenna design such as at microwave frequencies);
	the processing device further having a field calculator module configured to compute a near-field distribution based on the rays generated for the current candidate lens antenna;(Karki, section 4.3 teaches that “Rays from the feed antenna are shot in equal angular interval and then Snell's law is used to trace rays propagation in the lens-air interface. Then, the calculated field outside the lens surface [i.e., the near-field calculated from the rays] is in other words Karki’s system generates rays, and based on the rays generated for the antenna determines a near-field [e.g., “field outside the lens surface”], and then transforms the near-field to the “far-field”)
	the processing device further having a near-field-to-far-field calculator module configured to compute a far-field distribution based on the near-field distribution(Karki, section 4.3 teaches that “Rays from the feed antenna are shot in equal angular interval and then Snell's law is used to trace rays propagation in the lens-air interface. Then, the calculated field outside the lens surface is transformed to far-field using aperture integration of equivalent surface currents.”, i.e. the “far-field” distribution is determined from a transformation of the “field outside the lens surface” [near-field] which is determined from the “rays”, in other words Karki’s system generates rays, and based on the rays generated for the antenna determines a near-field [e.g., “field outside the lens surface”], and then transforms the near-field to the “far-field”)
	[optimize]  for a range of beam steering angles (Karki, abstract: “Various ILA performance optimization methods and their applicability are studied. In-house ray tracing program is used to study characteristics of the ILA and to design an antenna demonstrating desired performance...Two elliptical ILAs were designed to meet given regulations at boresight and up to 5° beam steering angle respectively.”, and see § 1.3: “All requirements must be met for each beam steering angle”, e.g. § 5.3.2: “Also, with the increasing beam steering angle the in other words, Karki teaches optimizing the lens design “for each beam steering angle”, e.g. “up to 5” degrees – see figure 33(a) for an example of this for the “first lens” design, see page 44 and figure 34 wherein “Figure 34 shows gain radiation pattern for boresight, 5° beam angle and 10° beam angle.”, and see § 5.7 for a discussion of the “Trade-off...between Lens Size and Beam Steering Angle” based on the results of the optimization “for each beam steering angle”)

    PNG
    media_image2.png
    294
    401
    media_image2.png
    Greyscale


Karki does not explicitly teach:
... and prior candidate lens antenna cost vectors,
the current candidate lens antenna having a dielectric constant profile defined with a polynomial in an r-axis and a z-axis, wherein the optimizer module selects coefficients of the polynomial;
, and the processing device then computes a current cost vector based on the far-field distribution and the near-field distribution for the current candidate lens antenna to maximize aperture efficiency..., and the processing device then determines if the current cost vector is compliant with the lens antenna design constraints;
	wherein if the current cost vector is not compliant with the lens antenna design constraints, the processing device provides the current cost vector to the optimizer module as the prior candidate lens antenna cost vector to determine the current candidate lens antenna until the current cost vector is compliant with the lens antenna design constraints;
	andReply to Office Action of June 16, 2021 wherein if the current cost vector is complaint with the lens antenna design constraints, the processing device sets the current candidate lens antenna as the selected lens antenna. 

Karki, taken in combination with Huang, teaches:
... and prior candidate lens antenna cost vectors,(Huang, abstract, teaches a method for the “design and optimization” of a “lens antenna” with “practical feed model” wherein page 358, ¶ 3 to page 360, ¶2 and fig. 2 teach the optimization process, specifically the optimization process using an “optimization vector” [example of a cost vector] (fig. 2, also page 359) which is used to “maximize the gain and aperture efficiency” and wherein “As usual, the stopping criterion is either a cost function threshold or a maximum number of iterations.”(page 359, ¶1 -4) – the cost function includes the optimization vector, i.e. the cost function includes an optimization cost vector which maximizes the aperture efficiency (part of the cost function/vector) – in other words Huang teaches optimizing a lens antenna design using cost vectors to maximize the gain and aperture efficiency based on design constraints for the optimization )
, and the processing device then computes a current cost vector based on the far-field distribution and the near-field distribution for the current candidate lens antenna to maximize aperture efficiency..., and the processing device then determines if the current cost vector is compliant with the lens antenna design constraints;(Huang, abstract, teaches a method for the “design and optimization” of a “lens antenna” with “practical feed model” wherein page 358, ¶ 3 to page 360, ¶2 and fig. 2 teach the optimization process, specifically the optimization process using an “optimization vector” [example of a cost vector] (fig. 2, also page 359) which is used to “maximize the gain and aperture efficiency” and wherein “As usual, the stopping criterion is either a cost function threshold or a maximum number of iterations.”(page 359, ¶1 -4) – the cost function includes the optimization vector, i.e. the cost function includes an optimization cost vector which maximizes the aperture efficiency (part of the cost function/vector) – in other words Huang teaches optimizing a lens antenna design using cost vectors to maximize the gain and aperture efficiency based on design constraints for the optimization, and in regards to the near-field and far-field – see Karki as cited above which uses the ray tracing program for generating antenna metrics such as gain, directivity, loss, etc. – taken in combination with Huang this would have taught using the ray tracing program to also calculate the aperture efficiency, and then using the optimization program from Huang)
	wherein if the current cost vector is not compliant with the lens antenna design constraints, the processing device provides the current cost vector to the optimizer module as the prior candidate lens antenna cost vector to determine the current candidate lens antenna until the current cost vector is compliant with the lens antenna design constraints;(Huang, abstract, teaches a method for the “design and optimization” of a “lens antenna” with “practical feed model” wherein page 358, ¶ 3 to page 360, ¶2 and fig. 2 teach the optimization process, specifically the optimization process using an “optimization vector” (fig. 2, also page 359) which is used to “maximize the gain and aperture efficiency” and wherein “As usual, the stopping criterion is either a cost function threshold [acceptable determination of the cost vector within constraints] or a maximum number of iterations.”(page 359, ¶1 -4) – the cost function includes the optimization vector, i.e. the cost function includes an optimization cost vector which maximizes the aperture efficiency (part of the cost function/vector))
	andReply to Office Action of June 16, 2021 wherein if the current cost vector is complaint with the lens antenna design constraints, the processing device sets the current candidate lens antenna as the selected lens antenna. (Huang, as cited above, teaches the optimization process – see the above citations and fig. 2 – the function is iterative, e.g. an “optimization loop”, and continues optimizes until the “stropping criterion” which includes a “cost function threshold” – the cost vector is based on “structural parameters” (page 359, ¶ 4), and the previous cost vector is used as part of the “parent population”, e.g. as the “optimal individual” for the next generation (see page 358, ¶ 3-¶ 4) )

    PNG
    media_image3.png
    594
    842
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Karki on a system for optimizing lens antenna design based on ray-tracing with the teachings from Huang on a technique for using a DE algorithm to optimize a lens antenna design. The motivation to combine would have been that “In this article, DE algorithm is applied in the design of an SLA to achieve optimal radiation characteristics.” (Huang, page 358, ¶ 3).
In addition, it would also have been obvious to combine the “practical feed models” and the ability to design multiple layer lens of Huang into the system of Karki. The motivation to combine would have been that “For a given size of lens, the optimal SLA parameters and lens-to-feed distance should be determined to obtain a compromise between spillover and taper 

Karki, as taken in combination with Huang, does not explicitly teach:
the current candidate lens antenna having a dielectric constant profile defined with a polynomial in an r-axis and a z-axis, wherein the optimizer module selects coefficients of the polynomial;

Campbell teaches: 
the current candidate lens antenna having a dielectric constant profile defined with a polynomial in an r-axis and a z-axis, wherein the optimizer module selects coefficients of the polynomial; (Campbell, see figure 2 – this is an optimization process for a “GRIN lens design” [example of a lens antenna] wherein the “GRIN” uses an “arbitrary polynomial” for optimization, e.g. see section 4, specifically page 7, equation 5 and surrounding text – in this example, the system is optimizing a “GRIN lens whose index distribution” [example of a dielectric constant profile] “is given by...” equation 5 [see the instant specification, ¶ 80, for relevance – the equation in the instant disclosure for the “lens refractive index profile” [example of a dielectric constant profile] is substantially similar to equation 5 of Campbell] – wherein the system of Campbell optimizes using the “design parameters” which are the alpha terms [the coefficients in the polynomial], also see equation 7 on page 10 for another example of a polynomial for a “hybrid GRIN lens” which is a profile as a function of “r, z” [this is another example of a dielectric constant profile])

    PNG
    media_image4.png
    339
    973
    media_image4.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Karki, as modified by Huang, on a system for optimizing lens antenna design with the teachings from Campbell on optimizing GRIN lens antenna design. The motivation to combine would have been that GRIN lens antenna provides “The obvious advantage of heterogeneous index (GRIN) over homogeneous materials is their ability to bend light via surface refraction as well as a spatially varying refractive index” (see figure 1).
The Examiner notes that the independent claimed invention is not limited to microwave/RF antennas, and were the independent claims to recite this Campbell would be considered in an analogous art that is reasonably pertinent to the problem of optimizing RF lens antenna design as GRIN antennas are used in both optical and RF [radio-frequency] antennas for similar design principles, e.g. citations # 10 and # 13 in Campbell are published in journals for “wireless” propagation and “Radio Science”, wherein page 2 of Campbell, ¶ 1 teaches that reference # 10 is the “ray tracer” that “was developed in-house” for the disclosed invention of Campbell, i.e. one of ordinary skill would find from at least the evidence in Campbell that Campbell is reasonably pertinent to the problem faced by the inventor of optimizing lens antennas for RF. In this case, the motivation to combine would have been the similar, i.e. that GRIN lens antennas provide a gradient index for both optics and RF which is an “obvious advantage”. 

Regarding Claim 4

Campbell teaches: 
	The system of claim 1, wherein the selected lens antenna has inhomogeneous, isotropic dielectric (Campbell, as cited above, teaches that the selected antenna is a GRIN [gradient index] lens antenna design – as the index is a gradient, this would have been encompassed by an inhomogeneous, isotropic dielectric – see ¶ 14 of the instant specification which recites that an exemplary embodiment of the claimed invention is a “GRIN” lens antenna for clarification, also see Campbell, page 4, last paragraph which teaches  “allowing isotropic inhomogeneous all-dielectric materials to be employed”)

Regarding Claim 5
Karki, as taken in combination above, teaches: 
	The system of claim 1, wherein the optimizer module selects geometry and refractive gradient index profile for the selected lens antenna to meet the lens antenna design constraints (Karki, section 5.1 teaches that the optimized lens parameters, i.e. “lens design parameters” include “diameter” [example of designing/selecting geometry], see the above citations for Karki for optimizing the lens to meet the design constraints, then see Campbell as cited above for optimizing GRIN lens antenna design to meet “criteria” [another example of constraints] and then see Campbell, page 3, ¶ 1 which teaches that “lens performance is dependent on thickness, surface curvatures...as well as the underlying GRIN profile” – the system of Campbell also optimizes the geometry for a GRIN antenna – in other words, it would have been obvious for the optimization to include the geometry and refractive gradient index profile to meet the constraints)

Regarding Claim 6
Huang teaches: 
	The system of claim 1, wherein the optimizer module comprises a global, multi-objective optimization algorithm. (Huang, page 358, ¶ 3 teaches that the optimization algorithm is a “global optimization”, and page 359 ¶ 3 teaches the multiple objectives of “gain and aperture efficiency”)

Regarding Claim 7
Huang teaches: 
	The system of claim 1, wherein the optimizer module comprises a local optimization algorithm. (Huang, page 358, ¶ 3 teaches a “global optimization” – this includes a local optimization during the iterations – see page 358 ¶ 4 to page 359 ¶ 4, i.e. each iteration of a global optimization algorithm finds a local solution, and then iterates to find a better local solution until the algorithm converges to a global optimum, e.g. in the case that the “stopping criterion is….a maximum number of iterations” (page 359 of Huang), the optimization algorithm converges/terminates/stops at a locally optimal solution, not the globally optimally, in other words the algorithm of Huang may terminate at a local optimum, i.e. it includes a local optimization algorithm)

Regarding Claim 8
Huang teaches: 
	The system of claim 1, wherein the optimizer module is configured to maximize performance for one or more excitations of feed elements simultaneously, the feed elements providing a signal through the lens antenna.   (Huang, section 2, ¶ 1 teaches that the lens antenna is optimized with at least two feed elements at different bands, i.e. “Ku” and “Ka”, i.e. the optimization of Huang optimizes to maximize the performance, e.g. “gain and aperture efficiency …for both Ku and Ka bands [excitations of at least two feed elements simultaneously]” (Huang, page 359 ¶ 3)- for claim interpretation the Examiner notes that this claim recites “a signal” and not “the same signal” as recited in the independent, i.e. this claim element of “a signal” has its own antecedent basis and is treated as such – similar as it also recites “one or more excitations” – optimization simultaneously the performance for two 

Regarding Claim 9
Huang teaches: 
	The system of claim 1, wherein the selected lens antenna is fabricated from homogeneous dielectric materials.  (Huang, page 360, ¶ 1 teaches that a “low loss material is used” for the layers, this includes homogenous material as only a single material is picked for a layer, i.e. each layer is a homogenous material, the claim only recites that the antenna is fabricated from the claimed materials)

Regarding Claim 10.
Huang, as taken in combination above, teaches: 
	The system of claim 9, wherein the selected lens antenna has a gradient of refractive index that comprises a collection of discrete layers of materials with distinct properties (Huang, table 2 provides an example output in which the optimized antenna has multiple layers, each layer with materials with distinct properties, then see Campbell as cited above on optimizing GRIN antennas – taken in combination, it would have been obvious to fabricate and also to optimize a GRIN antenna using multiple layers of materials, e.g. see page 10 of Campbell which provides examples of a “Si/Ge” and a “ZnSe/ZnS” GRIN antenna designs – these are examples of GRIN antennas with two discrete layers with distinct properties, e.g. a Si layer and a Ge layer, claim 9 only recites that the antenna is fabricated from the claimed materials, not that it requires it to be optimized – the prior art taken in combination interpretations renders both obvious)

Regarding Claim 11.
Huang teaches: 
	The system of claim 1, wherein the selected lens antenna comprises at least one feed element located a focal distance from a lens surface (Huang, table 1 on page 361 teaches a short “lens-to-feed distance” ), where each feed element forms a beam at the output of the lens antenna at a spatial angle depending on the lateral displacement of the feed location from a nominal axis of symmetry.  (Huang, page 365, ¶ 2 teaches “The 2-layer HLA model illuminated by the Ku band horn with an elevation angle of 45± (respective to the normal direction of the ground plane) is simulated by CST. [example of a spatial angle, e.g. elevation angle, depending on lateral displacement of the feed location from a nominal axis of symmetry, e.g. the ground plane], also see Huang, as cited above and fig. 1 as produced below – the lens antenna includes two feed elements, in terms of claim interpretation, as the claims do not actually recite any specific structural relationships, the claim elements of “spatial angle”, “lateral displacement”, “feed location”, “nominal axis of symmetry” are interpreted broadly – there is no required structure clearly defined, as such any angles/displacements/locations/symmetry is arbitrary as there is no reference system)

    PNG
    media_image5.png
    434
    884
    media_image5.png
    Greyscale


Regarding Claim 12.
Huang teaches: 
The system of claim 11, wherein the at least one feed element simultaneously receive and transmit signals for two way, full- duplex communications. (Huang, as cited above, e.g. fig. 1 shows two feed elements – these are capable of simultaneously receiving/transmitting signals for two-way, full duplex communications, e.g. receive on one field element and transmit on the other in a different bands)

Regarding Claim 14.
Karki teaches:
	The system of claim 13, wherein the selected lens antenna comprises one or more elements that are dual polarized..., and the lens antenna does not introduce cross polarization.  zero cross polarization [no substantial cross polarization] in principle planes that helps designing dual-polarized antenna.” wherein “These properties of the ACMA make it a suitable feed option for the ILA.”)
Huang teaches:
, either linear at any orientation or circular,  (Huang, page 362, ¶ 3 teaches a “linear polarization” for the Ku band feed and a “circular polarization” for the Ka band)

Regarding Claim 15.
Huang teaches: 
	The system of claim 14, further comprising a network of multiple feeds that allow for multiple simultaneous beams in different spatial directions through the lens antenna. (Huang, as cited above, e.g. fig. 1 teaches multiple feeds at different bands which are capable of multiple simultaneous beams in different directions, as they have multiple feeds at different positions/frequency bands, for example see figures 9-12 which show the results as a function of angle [different spatial directions], i.e. “lobes”, e.g. a main lobe and side lobes, see accompanying description) 

Regarding Claim 16.
Huang teaches: 
	The system of claim 15, where the lens antenna is a subcomponent of a base station where the one or more beams are controlled to acquire, track, and communicate with either satellite or terrestrial nodes. (Huang, section 1, ¶1 teaches that lens antenna are “attractive choices for various applications including…satellite communication systems” – e.g. part of a terminal for acquiring/tracking/communication with satellite/terrestrial nodes, as it is a satellite communications system, also an antenna would be capable of the claimed functionally as is well-known – e.g. the claim appears to be intended to encompass “radars” [track/acquire] and “communications” (see Huang, section 1) as the applications of the lens antenna )

Regarding Claim 17.
Huang teaches: 
	The system of claim 16, wherein the selected lens antenna is mounted on a satellite to form one or more beams to illuminate the earth or portions thereof from orbit.  (Huang, section 1, ¶1 teaches that lens antenna are “attractive choices for various applications including…satellite communication systems” )

Regarding Claim 19.
Huang teaches: 
	The system of claim 1, wherein the selected lens antenna is used for terrestrial networks according to one of the following:
	cellular, point-to- point and point- to-multipoint wireless communications, satellite communications, direction- finding, radar, or signals intelligence.  (Huang, section 1, ¶1 teaches 

Regarding Claim 25.
Huang teaches: 
	The system of claim 1, wherein the lens antenna design constraints the current cost vector is determined or not determined to be compliant with is an optimal trade- off of on-axis aperture efficiency and off-axis aperture efficiency. (Huang, abstract, teaches a method for the “design and optimization” of a “lens antenna” with “practical feed model” wherein page 358, ¶ 3 to page 360, ¶2 and fig. 2 teach the optimization process, specifically the optimization process using an “optimization vector” (fig. 2, also page 359) which is used to “maximize the gain and aperture efficiency” and then see page 366-367, the paragraph split between the pages: “In practice, the feed of an SLA is usually an aperture antenna, and a suitable feed-to-lens distance should be properly selected to obtain a compromise between the spillover efficiency and taper efficiency...The designed SLA with defocused source gives rise to aperture phase errors. Due to the electrically large size SLA (about 65¸ diameter, especially at 30 GHz) with a smallest number of layers, there is a focal domain outside of the lens. When the phase center of the feed moves within this domain, the aperture phase distribution of the lens performs uniformly in some areas and changes dramatically in other areas. That is why the gain for 30 GHz is fluctuating in the focal domain.” – i.e., one of the constraints “In practice” is to determine the trade-off between the off-axis aperture efficiency (e.g., “spillover efficiency”) and the on-axis aperture efficiency (e.g., the “taper efficiency”), or in other words the antenna 

	For claim interpretation: the closest support for this limitation is found in ¶ 100 which states: “After repeatedly running the optimization loop, the individual designs from each optimization run are compared to determine which ones represent the best trade-off between on- axis aperture efficiency and off-axis aperture efficiency.” – the Examiner turned to this to understand what the broadest reasonable interpretation of the claim is, i.e. to use this as a glossary to ascertain what “on-axis aperture efficiency and off-axis aperture efficiency” is intended to convey to a skilled person, but the light provided by the specification on this terms is simply what they recite in the claims.

	As such, the Examiner consulted the prior art, and found no significant evidence that explicitly used these terms and defined what they are, i.e. as to what a skilled person would have inferred from this claim.
	As such, the Examiner considered these under the broadest reasonable interpretation to a skilled person by the plain meaning, e.g. that this claim would have simply conveyed what Huang is teaching above. 
The below evidence further clarifies on what these terms used by Huang would have conveyed to a skilled person in the art, and more clearly demonstrates how the above claim interpretation relied upon would have been reasonable to a skilled person given the above cited support from the specification. 
To be clear: the below references are not relied upon for the § 103 rejection. They are relied upon to demonstrate what a skilled person would have known, i.e. within their own knowledge from being skilled.
See Dr. Natalia Nikolova, “Lecture 19: Reflector Antennas”, McMaster University, 2016, link: https://www(dot)ece(dot)mcmaster(dot)ca/faculty/nikolova/antenna_dload/current_lectures/L19_Reflector(dot)pdf
	Specifically, see § 8 starting on page 21, reproduced in part below – the last paragraph on page 22 discloses: “If the feed pattern extends beyond the reflector’s rim, certain amount of power is not redirected by the reflector, i.e., it is lost. This power-loss is referred to as spillover. The spillover efficiency measures that portion of the feed pattern, which is intercepted by the reflector relative to the total feed power:” and page 23 states: “The reflector design problem includes a trade-off between aperture taper and spillover when the feed antenna is chosen.  [ i.e. substantially similar to Huang’s teaching] Taper and spillover efficiencies are combined to form the so-called illumination efficiency”

    PNG
    media_image6.png
    780
    929
    media_image6.png
    Greyscale


See Antenna-Theory.com, “The Parabolic Reflector Antenna (Satellite Dish) – 3”, accessed via the WayBack machine with the archive date of Nov. 2nd, 2015 which clarifies on what aperture efficiency and these other associated terms are, i.e. the aperture efficiency is a “product of a series in terms...” wherein this includes the “Aperture Taper Efficiency” wherein “The aperture radiation efficiency is a measure of how uniform the E-field is across the antenna's aperture. In general, an antenna will have the maximum gain if the E-field is uniform in amplitude and phase across the i.e. the “taper efficiency” of Huang] and further states: “Spillover Efficiency The spillover efficiency is simple to understand. This measures the amount of radiation from the feed antenna that is reflected by the reflector. Due to the finite size of the reflector, some of the radiation from the feed antenna will travel away from the main axis at an angle greater than , thus not being reflected. This efficiency can be improved by moving the feed closer to the reflector, or by increasing the size of the reflector.” [i.e., the “spillover efficiency” of Huang]

    PNG
    media_image7.png
    167
    746
    media_image7.png
    Greyscale


See the University of Hawaii, Antarctic Impulsive Transient Antenna, “Antenna Introduction/Basics” notes, link: https://www(dot)phys(dot)hawaii(dot)edu/~anita/new/papers/militaryHandbook/antennas(dot)pdf 
	See the section “Aperture Efficiency” as reproduced below which states that this “includes all reductions from the maximum gain”, i.e. it accounts for “several types of ‘loss’” which includes the “Spillover loss” as well as the “Illumination efficiency” [the “taper efficiency” 
    PNG
    media_image8.png
    761
    972
    media_image8.png
    Greyscale





Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, in view of Huang et al., “Design and optimization of spherical lens antennas including practical feed models”, 2011 and in further view of Campbell et al., “Advanced Gradient-index Lens Design Tools to Maximize System Performance and Reduce SWaP”, May 2016 and in further view of Weib, “Digital Antennas”, 2009, NATO

Regarding Claim 13.
Karki, as modified above, does not explicitly teach:
	The system of claim 1, wherein the selected lens antenna is controlled to operate in a receive-only mode.

Weib teaches:
	The system of claim 1, wherein the selected lens antenna is controlled to operate in a receive-only mode. (Weib, abstract, teaches that the paper is a “brief history of antenna arrays”, specifically for “digitization” of the antenna arrays, then see section 4 and 4.1 on “Multi-beam antennas” configured as a “Butler Matrix” – page 5-10, ¶ 1 teaches that “each beam can have a dedicated transmitter and/or receiver....” or a “RF switch” may be used, then see section 5.2, ¶2 which teaches that a “digital antenna array” has a “receiver and ADC...behind every element”, in other words Weib teaches that beamforming arrays such as digital beamforming arrays for multi-beam antennas have multiple elements [lens antennas] wherein each antenna has its own receiver and may be configured, e.g. digitally, to operate in receive only mode, also see figure 14 for a “MIMO” array which has a “receive array” and an 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Karki, as modified above, on a system for optimizing antenna design such as for an ILA antenna with multiple feed elements with the teachings from Weib on antenna systems with a plurality of antennas for beamforming such as digital antenna arrays. The motivation to combine would have been that “combining several single antenna elements in an array” is a “solution” to the problem of a single element antenna being “unable to meet the gain or radiation pattern” (Weib, page 5-3, ¶ 3) wherein for a Butler-Matrix “It is easy to implement and requires few components to build compared to other networks. The loss involved is very small, which comes from the insertion loss in hybrids, phase shifters and transmission lines” (§ 4.1 of Weib) and for the Rotman matrix “they offer inexpensive, rugged, reliable, and compact electronically-scanned antenna” and “Besides the low cost, compact size and ruggedness, the Rotman lens antenna also offers very low throughput loss and sidelobe emissions” (§ 4.3 ¶ 1-2)
	In addition, another motivation to combine would have been that “digitization promises more flexible radar systems, low power consumption, long term stability, multi-beam antennas, and adaptive beamforming” (Weib, page 5-1, ¶ 2). 


Regarding Claim 26.

	The system of claim 1, wherein the selected lens antenna has electronic beam steering achieved by switching among separate feed elements or groups of feed elements or among ports of a multiple beam forming network comprising ..., and wherein multiple discrete feed elements or ports are excited with a same signal, with magnitude offsets, phase offsets, or time delays, to improve radiation efficiency.  (Karki, see section 2.2 teaches using a “phased array” in which “Phased array is an array of antenna elements whose excitation phase is controlled in order to get desired beam steering angle. Phases of antenna elements can be controlled with phase shifters or delay circuits [examples of switching between groups/elements/ports in a beam forming network]. Block diagram of phased array is shown in Figure 3. Phased array is a conventional way of electronic beam steering [example of beam forming] with high scanning rate compared to mechanical beam steering…”, e.g. page 6 ¶ 1 teaches a “phased array beamforming prototype” – in other words, it would have been obvious to have a selected lens antenna with a phased array for the beam steering wherein the phased array switches between feeds using “phase shifters or delay circuits” to control the same signal going to the feed network to improve the beam steering [and the radiation efficiency], also see § 3.3 ¶ 1, 3-4 which provides another example in which “Beam steering can be done with beam switching feed array” wherein “Array of feed antennas is placed in focal plane which is controlled by a switching network” – this is another example beam steering antenna similar to the phased array, i.e. both of these examples teach beam steering an antenna’s output by controlling the signal going to the feed elements of the antenna wherein to perform beam steering the system 

Karki, as modified above, does not explicitly teach:
... beam forming network comprising either a Butler matrix or a Rotman lens circuit...

Weib teaches: 
... beam forming network comprising either a Butler matrix or a Rotman lens circuit... ( Weib section 4 on antenna arrays wherein section 4.1 teaches that the “Butler-Matrix is one of the most popular multi-beam antenna approaches”, see the remaining portion of section 4.1 for more details, also see section 4.3 for the “Rotman lens” for an array)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Karki, as modified above, on a system for optimizing antenna design such as for an ILA antenna with multiple feed elements with the teachings from Weib on antenna systems with a plurality of antennas for beamforming such as digital antenna arrays. The motivation to combine would have been that “combining several single antenna elements in an array” is a “solution” to the problem of a single element antenna being “unable to meet the gain or radiation pattern” (Weib, page 5-3, ¶ 3) wherein for a Butler-Matrix “It is easy to implement and requires few components to build compared to other networks. The loss involved is very small, which comes from the insertion loss in hybrids, 
	In addition, another motivation to combine would have been that “digitization promises more flexible radar systems, low power consumption, long term stability, multi-beam antennas, and adaptive beamforming” (Weib, page 5-1, ¶ 2). 

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, in view of Huang et al., “Design and optimization of spherical lens antennas including practical feed models”, 2011.

Regarding Claim 27.
A system configured to design a lens antenna, comprising: (Karki, abstract teaches a system for designing/optimizing a “lens antenna” based on a “ray-tracing program” [computer-implemented method])
a processing device having an input device configured to receive lens antenna design constraints; (Karki, section 5.4, on page 58 teaches that the method finds “the optimum values of lens parameters [of a lens design] to achieve given targets [example of constraints] described in section 1.3”, for an example see page 42 tables 5-6 which show the “lens parameters” from the system and the corresponding “characteristics” for each respective lens design, for more 
    PNG
    media_image1.png
    340
    902
    media_image1.png
    Greyscale

	the processing device having an optimizer module configured to generate a current candidate lens antenna based on the lens antenna design constraints (Karki, as cited above, teaches optimizing the lens design subject to the constraints, e.g. see two resulting optimized designs in table 5 on page 42,. also see section 5.8 which summarizes the chapter as “In this chapter, the relation between the lens parameters and characteristics was established and two lenses were designed to meet given objectives.”, in regards to the limitation “prior candidate lens antenna cost vectors”  this is part of optimization, and see Huang as relied upon below for the specific optimization technique which uses prior cost vectors for new iterations)...

	the processing device having a ray tracer module configured to conduct ray tracing based on the lens antenna design constraints by generating rays for the current candidate lens antenna, wherein the ray tracing is applied to microwave frequencies (Karki, abstract, teaches using a “ray tracing program” to “design an antenna demonstrating desired performance” – see in other words, this is a ray-tracing program for antenna design such as at microwave frequencies);
	the processing device further having a field calculator module configured to compute a near-field distribution based on the rays generated for the current candidate lens antenna;(Karki, section 4.3 teaches that “Rays from the feed antenna are shot in equal angular interval and then Snell's law is used to trace rays propagation in the lens-air interface. Then, the calculated field outside the lens surface [i.e., the near-field calculated from the rays] is transformed to far-field [i.e., the far-field] using aperture integration of equivalent surface currents.”, to clarify - the “far-field” distribution is determined from a transformation of the “field outside the lens surface” [near-field] which is determined from the “rays”, in other words Karki’s system generates rays, and based on the rays generated for the antenna determines a near-field [e.g., “field outside the lens surface”], and then transforms the near-field to the “far-field”)
	the processing device further having a near-field-to-far-field calculator module configured to compute a far-field distribution based on the near-field distribution(Karki, section in other words Karki’s system generates rays, and based on the rays generated for the antenna determines a near-field [e.g., “field outside the lens surface”], and then transforms the near-field to the “far-field”)
	[optimize]  for a range of beam steering angles (Karki, abstract: “Various ILA performance optimization methods and their applicability are studied. In-house ray tracing program is used to study characteristics of the ILA and to design an antenna demonstrating desired performance...Two elliptical ILAs were designed to meet given regulations at boresight and up to 5° beam steering angle respectively.”, and see § 1.3: “All requirements must be met for each beam steering angle”, e.g. § 5.3.2: “Also, with the increasing beam steering angle the half power beam width (HPBW) becomes wider as shown in Figure 21 (b). Directivity decreases and losses increases with higher beam steering angle as shown in Figure 21(c) and (d).” and figure 21 – in other words, Karki teaches optimizing the lens design “for each beam steering angle”, e.g. “up to 5” degrees – see figure 33(a) for an example of this for the “first lens” design, see page 44 and figure 34 wherein “Figure 34 shows gain radiation pattern for boresight, 5° beam angle and 10° beam angle.”, and see § 5.7 for a discussion of the “Trade-off...between Lens Size and Beam Steering Angle” based on the results of the optimization “for each beam steering angle”)

    PNG
    media_image2.png
    294
    401
    media_image2.png
    Greyscale


Karki does not explicitly teach:
... and prior candidate lens antenna cost vectors,
, and the processing device then computes a current cost vector based on the far-field distribution and the near-field distribution for the current candidate lens antenna to maximize aperture efficiency..., and the processing device then determines if the current cost vector is compliant with the lens antenna design constraints;
	wherein if the current cost vector is not compliant with the lens antenna design constraints, the processing device provides the current cost vector to the optimizer module as the prior candidate lens antenna cost vector to determine the current candidate lens antenna until the current cost vector is compliant with the lens antenna design constraints;
	andReply to Office Action of June 16, 2021 wherein if the current cost vector is complaint with the lens antenna design constraints, the processing device sets the current candidate lens antenna as the selected lens antenna. 

Karki, taken in combination with Huang, teaches:
... and prior candidate lens antenna cost vectors,(Huang, abstract, teaches a method for the “design and optimization” of a “lens antenna” with “practical feed model” wherein page 358, ¶ 3 to page 360, ¶2 and fig. 2 teach the optimization process, specifically the optimization process using an “optimization vector” [example of a cost vector] (fig. 2, also page 359) which is used to “maximize the gain and aperture efficiency” and wherein “As usual, the stopping criterion is either a cost function threshold or a maximum number of iterations.”(page 359, ¶1 -4) – the cost function includes the optimization vector, i.e. the cost function includes an optimization cost vector which maximizes the aperture efficiency (part of the cost function/vector) – in other words Huang teaches optimizing a lens antenna design using cost vectors to maximize the gain and aperture efficiency based on design constraints for the optimization )
, and the processing device then computes a current cost vector based on the far-field distribution and the near-field distribution for the current candidate lens antenna to maximize aperture efficiency..., and the processing device then determines if the current cost vector is compliant with the lens antenna design constraints;(Huang, abstract, teaches a method for the “design and optimization” of a “lens antenna” with “practical feed model” wherein page 358, ¶ 3 to page 360, ¶2 and fig. 2 teach the optimization process, specifically the optimization process using an “optimization vector” [example of a cost vector] (fig. 2, also page 359) which is used to “maximize the gain and aperture efficiency” and wherein “As usual, the stopping criterion is either a cost function threshold or a maximum number of iterations.”(page 359, ¶1 -in other words Huang teaches optimizing a lens antenna design using cost vectors to maximize the gain and aperture efficiency based on design constraints for the optimization, and in regards to the near-field and far-field – see Karki as cited above which uses the ray tracing program for generating antenna metrics such as gain, directivity, loss, etc. – taken in combination with Huang this would have taught using the ray tracing program to also calculate the aperture efficiency, and then using the optimization program from Huang)
	wherein if the current cost vector is not compliant with the lens antenna design constraints, the processing device provides the current cost vector to the optimizer module as the prior candidate lens antenna cost vector to determine the current candidate lens antenna until the current cost vector is compliant with the lens antenna design constraints;(Huang, abstract, teaches a method for the “design and optimization” of a “lens antenna” with “practical feed model” wherein page 358, ¶ 3 to page 360, ¶2 and fig. 2 teach the optimization process, specifically the optimization process using an “optimization vector” (fig. 2, also page 359) which is used to “maximize the gain and aperture efficiency” and wherein “As usual, the stopping criterion is either a cost function threshold [acceptable determination of the cost vector within constraints] or a maximum number of iterations.”(page 359, ¶1 -4) – the cost function includes the optimization vector, i.e. the cost function includes an optimization cost vector which maximizes the aperture efficiency (part of the cost function/vector))
	andReply to Office Action of June 16, 2021 wherein if the current cost vector is complaint with the lens antenna design constraints, the processing device sets the current candidate lens antenna as the selected lens antenna. (Huang, as cited above, teaches the optimization process – see the above citations and fig. 2 – the function is iterative, e.g. an “optimization loop”, and continues optimizes until the “stropping criterion” which includes a “cost function threshold” – the cost vector is based on “structural parameters” (page 359, ¶ 4), and the previous cost vector is used as part of the “parent population”, e.g. as the “optimal individual” for the next generation (see page 358, ¶ 3-¶ 4) )

    PNG
    media_image3.png
    594
    842
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Karki on a system for optimizing lens antenna design based on ray-tracing with the teachings from Huang on a technique for using a DE algorithm to optimize a lens antenna design. The motivation to combine would have 
In addition, it would also have been obvious to combine the “practical feed models” and the ability to design multiple layer lens of Huang into the system of Karki. The motivation to combine would have been that “For a given size of lens, the optimal SLA parameters and lens-to-feed distance should be determined to obtain a compromise between spillover and taper efficiency. Meanwhile, minimum number of layers of lens is preferred for practical implementations, due to the reduced cost of fabrication and the minimized effect of the air-gap between each two layers. Thus, the design of a high performance SLA with a smallest number of layers and taking into account the PFM become the motivation of this study.” (Huang, page 356, ¶ 1). 

Regarding Claim 28.
Karki teaches:
	A computer-implemented method, comprising:(Karki, abstract teaches a system for designing/optimizing a “lens antenna” based on a “ray-tracing program” [computer-implemented method])
	obtaining lens antenna design constraints;(Karki, section 5.4, on page 58 teaches that the method finds “the optimum values of lens parameters [of a lens design] to achieve given targets [example of constraints] described in section 1.3”, for an example see page 42 tables 5-6 which show the “lens parameters” from the system and the corresponding “characteristics” for each respective lens design, for more clarification see section 1.3 which 
    PNG
    media_image1.png
    340
    902
    media_image1.png
    Greyscale

	processing the set of lens antenna design constraints using an optimizer module configured to generate a current candidate lens antenna based on the lens antenna design constraints (Karki, as cited above, teaches optimizing the lens design subject to the constraints, e.g. see two resulting optimized designs in table 5 on page 42,. also see section 5.8 which summarizes the chapter as “In this chapter, the relation between the lens parameters and characteristics was established and two lenses were designed to meet given objectives.”, in regards to the limitation “prior candidate lens antenna cost vectors”  this is part of optimization, and see Huang as relied upon below for the specific optimization technique which uses prior cost vectors for new iterations)...
	generating rays for the current candidate lens antenna using a ray tracer module configured to conduct ray tracing based on the lens antenna design constraints;(Karki, abstract, teaches using a “ray tracing program” to “design an antenna demonstrating desired performance” – see section 4.3 for details – this includes generating “rays” for the antenna as in other words, this is a ray-tracing program for antenna design such as at microwave frequencies)
	computing a near-field distribution using a field calculator module based on the rays generated for the current candidate lens antenna;(Karki, section 4.3 teaches that “Rays from the feed antenna are shot in equal angular interval and then Snell's law is used to trace rays propagation in the lens-air interface. Then, the calculated field outside the lens surface [i.e., the near-field calculated from the rays] is transformed to far-field [i.e., the far-field] using aperture integration of equivalent surface currents.”, to clarify - the “far-field” distribution is determined from a transformation of the “field outside the lens surface” [near-field] which is determined from the “rays”, in other words Karki’s system generates rays, and based on the rays generated for the antenna determines a near-field [e.g., “field outside the lens surface”], and then transforms the near-field to the “far-field”)
	computing a far-field distribution using a near-field-to-far-field calculator module based on the near-field distribution;(Karki, section 4.3 teaches that “Rays from the feed antenna are shot in equal angular interval and then Snell's law is used to trace rays propagation in the lens-air interface. Then, the calculated field outside the lens surface [i.e., the near-field calculated in other words Karki’s system generates rays, and based on the rays generated for the antenna determines a near-field [e.g., “field outside the lens surface”], and then transforms the near-field to the “far-field”)
[optimize]  for a range of beam steering angles (Karki, abstract: “Various ILA performance optimization methods and their applicability are studied. In-house ray tracing program is used to study characteristics of the ILA and to design an antenna demonstrating desired performance...Two elliptical ILAs were designed to meet given regulations at boresight and up to 5° beam steering angle respectively.”, and see § 1.3: “All requirements must be met for each beam steering angle”, e.g. § 5.3.2: “Also, with the increasing beam steering angle the half power beam width (HPBW) becomes wider as shown in Figure 21 (b). Directivity decreases and losses increases with higher beam steering angle as shown in Figure 21(c) and (d).” and figure 21 – in other words, Karki teaches optimizing the lens design “for each beam steering angle”, e.g. “up to 5” degrees – see figure 33(a) for an example of this for the “first lens” design, see page 44 and figure 34 wherein “Figure 34 shows gain radiation pattern for boresight, 5° beam angle and 10° beam angle.”, and see § 5.7 for a discussion of the “Trade-off...between Lens Size and Beam Steering Angle” based on the results of the optimization “for each beam steering angle”)

Karki does not explicitly teach:
and prior candidate lens antenna cost vectors;
	computing a current cost vector based on the far-field distribution and the near- field distribution for the current candidate lens antenna to maximize aperture efficiency ...
	Page 6 of 14determining if the current cost vector is compliant with the lens antenna design constraints;
	providing the current cost vector to the optimizer module as the prior candidate lens antenna cost vector to determine the current candidate lens antenna until the current cost vector is compliant with the lens antenna design constraints if the current cost vector is not compliant with the lens antenna design constraints;
	and setting the current candidate lens antenna as the selected lens antenna if the current cost vector is complaint with the lens antenna design constraints.

Huang teaches:
and prior candidate lens antenna cost vectors;(Huang, abstract, teaches a method for the “design and optimization” of a “lens antenna” with “practical feed model” wherein page 358, ¶ 3 to page 360, ¶2 and fig. 2 teach the optimization process, specifically the optimization process using an “optimization vector” [example of a cost vector] (fig. 2, also page 359) which is used to “maximize the gain and aperture efficiency” and wherein “As usual, the stopping criterion is either a cost function threshold or a maximum number of iterations.”(page 359, ¶1 -4) – the cost function includes the optimization vector, i.e. the cost function includes an optimization cost vector which maximizes the aperture efficiency (part of the cost function/vector) – in other words Huang teaches optimizing a lens antenna design using cost vectors to maximize the gain and aperture efficiency based on design constraints for the optimization )
	computing a current cost vector based on the far-field distribution and the near- field distribution for the current candidate lens antenna to maximize aperture efficiency ...(Huang, abstract, teaches a method for the “design and optimization” of a “lens antenna” with “practical feed model” wherein page 358, ¶ 3 to page 360, ¶2 and fig. 2 teach the optimization process, specifically the optimization process using an “optimization vector” [example of a cost vector] (fig. 2, also page 359) which is used to “maximize the gain and aperture efficiency” and wherein “As usual, the stopping criterion is either a cost function threshold or a maximum number of iterations.”(page 359, ¶1 -4) – the cost function includes the optimization vector, i.e. the cost function includes an optimization cost vector which maximizes the aperture efficiency (part of the cost function/vector) – in other words Huang teaches optimizing a lens antenna design using cost vectors to maximize the gain and aperture efficiency based on design constraints for the optimization, and in regards to the near-field and far-field – see Karki as cited above which uses the ray tracing program for generating antenna metrics such as gain, directivity, loss, etc. – taken in combination with Huang this would have taught using the ray tracing program to also calculate the aperture efficiency, and then using the optimization program from Huang)
	Page 6 of 14determining if the current cost vector is compliant with the lens antenna design constraints;(Huang, abstract, teaches a method for the “design and optimization” of a “lens antenna” with “practical feed model” wherein page 358, ¶ 3 to page 360, ¶2 and fig. 2 teach the optimization process, specifically the optimization process using an “optimization vector” either a cost function threshold [acceptable determination of the cost vector within constraints] or a maximum number of iterations.”(page 359, ¶1 -4) – the cost function includes the optimization vector, i.e. the cost function includes an optimization cost vector which maximizes the aperture efficiency (part of the cost function/vector))

    PNG
    media_image3.png
    594
    842
    media_image3.png
    Greyscale

	providing the current cost vector to the optimizer module as the prior candidate lens antenna cost vector to determine the current candidate lens antenna until the current cost vector is compliant with the lens antenna design constraints if the current cost vector is not compliant with the lens antenna design constraints; (Huang, abstract, teaches a method for the either a cost function threshold [acceptable determination of the cost vector within constraints] or a maximum number of iterations.”(page 359, ¶1 -4) – the cost function includes the optimization vector, i.e. the cost function includes an optimization cost vector which maximizes the aperture efficiency (part of the cost function/vector))
	and setting the current candidate lens antenna as the selected lens antenna if the current cost vector is complaint with the lens antenna design constraints.(Huang, as cited above, teaches the optimization process – see the above citations and fig. 2 – the function is iterative, e.g. an “optimization loop”, and continues optimizes until the “stropping criterion” which includes a “cost function threshold” – the cost vector is based on “structural parameters” (page 359, ¶ 4), and the previous cost vector is used as part of the “parent population”, e.g. as the “optimal individual” for the next generation (see page 358, ¶ 3-¶ 4) )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Karki on a system for optimizing lens antenna design based on ray-tracing with the teachings from Huang on a technique for using a DE algorithm to optimize a lens antenna design. The motivation to combine would have 
In addition, it would also have been obvious to combine the “practical feed models” and the ability to design multiple layer lens of Huang into the system of Karki. The motivation to combine would have been that “For a given size of lens, the optimal SLA parameters and lens-to-feed distance should be determined to obtain a compromise between spillover and taper efficiency. Meanwhile, minimum number of layers of lens is preferred for practical implementations, due to the reduced cost of fabrication and the minimized effect of the air-gap between each two layers. Thus, the design of a high performance SLA with a smallest number of layers and taking into account the PFM become the motivation of this study.” (Huang, page 356, ¶ 1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dr. Natalia Nikolova, “Lecture 19: Reflector Antennas”, McMaster University, 2016, link: www(dot)ece(dot)mcmaster(dot)ca/faculty/nikolova/antenna_dload/current_lectures/L19_Reflector(dot)pdf - Specifically, see § 8 starting on page 21, reproduced in part below – the last paragraph on page 22 discloses: “If the feed pattern extends beyond the reflector’s rim, certain amount of power is not redirected by the reflector, i.e., it is lost. This power-loss is referred to as spillover. The spillover efficiency measures that portion of the feed pattern, which is intercepted by the reflector relative to the total “The reflector design problem includes a trade-off between aperture taper and spillover when the feed antenna is chosen.  [ i.e. substantially similar to Huang’s teaching] Taper and spillover efficiencies are combined to form the so-called illumination efficiency”
Antenna-Theory.com, “The Parabolic Reflector Antenna (Satellite Dish) – 3”, accessed via the WayBack machine with the archive date of Nov. 2nd, 2015 which clarifies on what aperture efficiency and these other associated terms are, i.e. the aperture efficiency is a “product of a series in terms...” wherein this includes the “Aperture Taper Efficiency” wherein “The aperture radiation efficiency is a measure of how uniform the E-field is across the antenna's aperture. In general, an antenna will have the maximum gain if the E-field is uniform in amplitude and phase across the aperture (the far-field is roughly the Fourier Transform of the aperture fields). However, the aperture fields will tend to diminish away from the main axis of the reflector, which leads to lower gain, and this loss is captured within this parameter.” [i.e. the “taper efficiency” of Huang] and further states: “Spillover Efficiency The spillover efficiency is simple to understand. This measures the amount of radiation from the feed antenna that is reflected by the reflector. Due to the finite size of the reflector, some of the radiation from the feed antenna will travel away from the main axis at an angle greater than , thus not being reflected. This efficiency can be improved by moving the feed closer to the reflector, or by increasing the size of the reflector.” [i.e., the “spillover efficiency” of Huang]
See the University of Hawaii, Antarctic Impulsive Transient Antenna, “Antenna Introduction/Basics” notes, accessed on Nov. 17th, 2021 link: 
IEEE Antennas and Propagation Society, “IEEE Standard for Definitions of Terms for Antennas”, 2013, IEEE Standard 145-2013, consulted for the claim terms for “on-axis” and “off-axis” “aperture efficiency” in claim 25

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.A.H./Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147